Title: John Adams to Edmund Jenings, 13 May 1784
From: Adams, John
To: Jenings, Edmund


        
          Dear Sir
          The Hague 13 May. 1784
        
        I have received your Letter with the Copy inclosed, which has affected me too tenderly, to write any other Answer at present than this, that I have ever vindicated your Character as far as lay in my Power, from the Suspicion of having written that anonimous Libel the only case that I have ever heard of, in which it was endangered: and that I Shall ever continue to vindicate it, because I believe you as innocent of it, as an Angel in Heaven, and as incapapable of Such a Baseness.
        With great Esteem, I have the Honour to be / Sir your most obedient and most humble / Servant
      